Citation Nr: 1722024	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-39 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for jungle rot.

4.  Entitlement to service connection for hiatal hernia and multiple gallstones, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to a disability rating greater than 30 percent for coronary artery disease (CAD), from May 1, 2012 to January 12, 2014, and to a disability rating greater than 60 percent from January 13, 2014, forward.

6.  Entitlement to a compensable disability rating for scars, status post-coronary artery bypass graft.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to an effective date prior to April 4, 2012, for the award of service connection for CAD.

9.  Entitlement to an effective date prior to April 4, 2012, for the award of service connection for scars, residual of coronary artery bypass graft.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.M.


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, dated in July 2008 and September 2013.  In July 2008, the RO denied service connection for jungle rot, hearing loss, tinnitus and hiatal hernia and multiple gallstones.  In September 2013, the RO awarded service connection for CAD, rated as 30 percent disabling, and for scars, status post-coronary artery bypass graft, rated as noncompensable, each effective from April 4, 2012.  The RO also denied entitlement to a TDIU.

During the pendency of the appeal, the disability rating assigned for the Veteran's CAD was increased to 100 percent from April 4, 2012 to April 30, 2012; remained as 30 percent disabling from May 1, 2012 to January 12, 2014; and increased to 60 percent from January 13, 2014, forward.  In April 2017, the RO issued a rating decision proposing to reduce the 60 percent rating to 10 percent, although this has not yet been effectuated.   
 
In August 2016, the Veteran and A.M. testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for hiatal hernia and multiple gallstones; entitlement to a disability rating greater than 30 percent for CAD, from May 1, 2012 to January 12, 2014, and to a disability rating greater than 60 percent from January 13, 2014, forward; entitlement to a compensable disability rating for scars, status post-coronary artery bypass graft; entitlement to a TDIU; and entitlement to an effective date prior to April 4, 2012, for the award of service connection for CAD and scars, residual of coronary artery bypass graft, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or caused by, his military service.

2.  The Veteran's tinnitus was incurred in, or caused by, his military service.

3.  At the August 8, 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the claim of entitlement to service connection for jungle rot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for withdrawal of a substantive appeal have been met for the claim of entitlement to service connection for jungle rot.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus, which are categorized as "organic disease of the nervous system."  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (defining tinnitus as an organic disease of the nervous system included under § 3.309(a), at least when there is evidence of acoustic trauma).  Under this presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  

When the condition noted during service is not shown to be chronic at the time, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under the presumption for chronic diseases.  Id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain, 27 Vet. App. at 263-64.  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss and tinnitus (as an organic diseases of the nervous system under 38 C.F.R. § 3.309(a)) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Veteran maintains that he suffers from bilateral hearing loss and tinnitus, which are the direct result of noise exposure during active service.  He specifically asserts that he developed hearing loss and tinnitus during his active service as a result of his in-service exposure to traumatic noise, including aircraft noise and weapons fire, and that his auditory pathology has continued to worsen since his discharge.  See August 2016 Hearing Transcript.  He also reported that no hearing protection was provided to him during service and that he first noticed symptoms of hearing loss and tinnitus in service, or shortly thereafter.  See id.; see also April 2012 Application for Compensation. 

In this regard, the Veteran is competent to report experiencing an in-service injury and resultant diminished hearing and additional auditory pathology in the form of tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.

The Veteran was diagnosed with bilateral hearing loss and tinnitus on VA examination.  See June 2008 VA Examination Report.  The June 2008 examiner opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were caused by or the result of an event in military service.  The examiner rationalized that there were no complaints of hearing loss in service, and the Veteran's hearing was within normal limits at his separation exam.

The Board finds the June 2008 VA opinion to be inadequate, as the examiner primarily relied on the absence of hearing loss on the Veteran's separation examination in reaching his conclusion.

Furthermore, the Veteran has asserted in statements and testimony adduced throughout the pendency of the claim that he experienced a continued progression of auditory symptoms, including specifically decreased hearing acuity and tinnitus, since his separation from active service.  See Hensley, 5 Vet. App. at 159-160 (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  In this regard, the Veteran is competent to report experiencing auditory symptomatology since his active service, as symptoms such as decreased hearing acuity and tinnitus are certainly conditions with "unique and readily identifiable features" that are "capable of lay observation."  Jandreau, 492 F. 3d at 1376-77; Davidson, 581 F.3d 1313; Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr, 21 Vet. App. at 309.  Additionally, the Veteran is credible in his report of suffering auditory symptomatology during service.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  This credible report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and tinnitus with his service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

In sum, the Veteran has competently and credibly described suffering in-service acoustic traumas and reported a continuity of symptomatology of bilateral auditory pathology in the form of hearing loss and tinnitus during and since his active service.  See Charles, 16 Vet. App. 370; Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006); see also Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.



Service Connection for Jungle Rot

At the Board hearing on August 8, 2016, the Veteran requested to withdraw his claim of entitlement to service connection for jungle rot.  The Veteran's request was made on the record and satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2016).

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).  Accordingly, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

The claim of entitlement to service connection for jungle rot is dismissed.


REMAND

Unfortunately, the Veteran's remaining claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

With respect to the claims for higher ratings for CAD and scars, the Veteran was most recently afforded VA examinations in March 2017.  However, the RO has not issued a supplemental statement of the case considering this evidence.  See 38 C.F.R. § 19.31, 19.37(b).  This must be accomplished on remand.

Further, based upon the results of the March 2017 VA examination, in April 2017 the RO issued a rating decision proposing to reduce the 60 percent rating assigned for CAD to 10 percent.  In response, in May 2017 the Veteran requested that he be scheduled for a predetermination hearing.  See 38 C.F.R. § 3.105(e), (i).  Because this matter is inextricably intertwined with the CAD rating issue on appeal, a decision by the Board on the claim currently on appeal would, at this point, be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177   (2009) (en banc).  

Likewise, there is a pending claim for an increased rating for PTSD submitted in May 2017 which is inextricably intertwined with the TDIU claim currently on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Regarding the claim of entitlement to service connection for hiatal hernia and multiple gallstones, the Veteran has stated that his stomach problems are aggravated by his anxiety.  See March 2008 Statement in Support.  The Veteran is service connected for PTSD, and anxiety has been found to be a symptom of his diagnosis.  See November 2011 VA Examination Report.  Following a June 2008 VA examination, the examiner opined that he could not provide an opinion on whether the Veteran's stomach diagnoses were related to service without resorting to speculation.  The examiner did not provide a rationale for this opinion.  Therefore, an additional examination is warranted to determine the etiology of the stomach conditions.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the Veteran should be provided an appropriate VA examination to evaluate the issue of entitlement to a TDIU.  As the claims are being remanded, his updated VA treatment records should also be obtained.

Finally, in September 2014 the Veteran submitted a notice of disagreement with the September 2013 rating decision asserting that he is entitled to a higher rating and an earlier effective date for the award of service connection for his CAD and residual scars.  The December 2015 statement of the case only addressed his claims of higher ratings.  On remand, he should be provided a statement of the case addressing his earlier effective date claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a predetermination hearing concerning the proposed reduction of the rating assigned for his coronary artery disease from 60 percent to 10 percent.  See 38 C.F.R. § 3.105(i).  

2.  Adjudicate the Veteran's May 2017 claim for an increased rating for PTSD.  He should be notified of this decision and of his appellate rights.

3.  Make arrangements to obtain the Veteran's VA treatment records, dated from December 2015 forward.

4.  After the Veteran's treatment records have been obtained, schedule him for an appropriate VA examination to determine the etiology of his stomach conditions, to include hiatal hernia and multiple gallstones.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the supplemental opinion.

The examiner should provide the following opinions:

a)  Is it at least as likely as not (50 percent or greater probability) that any stomach disorder, to include hiatal hernia and multiple gallstones, had its clinical onset during active service or is related to any incident of service?  In providing this opinion, the examiner should specifically acknowledge the Veteran's service treatment records reflecting complaints of stomach pain, indigestion, and eating issues.  

b)  Is it at least as likely as not (50 percent or greater probability) that any stomach disorder, to include hiatal hernia and multiple gallstones, was caused by the Veteran's PTSD?

c)  Is it at least as likely as not (50 percent or greater probability) that any stomach disorder, to include hiatal hernia and multiple gallstones, is aggravated by the Veteran's PTSD?

The examiner must provide a complete explanation in support of any conclusions reached.  If an opinion cannot be provided without resorting to mere speculation, the examiner must explain why that is so and discuss what information or evidence is missing that would enable a more informed opinion.

5.  Schedule the Veteran for an appropriate VA examination to evaluate the issue of entitlement to a TDIU.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected PTSD, hearing loss, tinnitus, coronary artery disease, and scars, status post-coronary artery bypass graft, and opine as to the impact of the service-connected disabilities on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

6.  After completing any other development that may be indicated, to include any additional VA examinations if warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

7.  Send the Veteran a Statement of the Case addressing the issues of entitlement to an effective date prior to April 4, 2012, for the award of service connection for CAD, and entitlement to an effective date prior to April 4, 2012, for the award of service connection for scars, residual of coronary artery bypass graft.  These claims should only be returned to the Board if the Veteran perfects an appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


